Citation Nr: 0108947	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board in May 1999 remanded the 
case to the RO for further development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the Board in May 1999 remanded the case 
to have the RO obtain medical examinations to ascertain the 
nature and extent of the veteran's cervical spine disability.  
The RO, as requested, also obtained records for the Social 
Security Administration.  Regarding the examinations, the 
record returned to the Board indicated that the veteran did 
not report for the two scheduled examinations.  This 
determination of failure to report was later shown to have 
been in error as the August and September 1999 examination 
reports were added to the record after the Board's March 1, 
2000 dismissal of the appeal purportedly for failure of the 
veteran to report for two scheduled VA examinations. 




The RO had not considered the examination reports, which have 
a bearing on the appellate issue, and it would be 
inappropriate for the Board to review them in the first 
instance in view of the instructions given to the RO in the 
May 1999 remand.  See, for example, Bernard v. Brown, 4 Vet. 
App. 384 (1993); 38 C.F.R. §§ 19.9, 19.37, 20.1304 (2000).

The Board cannot overlook that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  





In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, supra; 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the his 
degenerative disc disease of the cervical 
spine.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
provided by VA, including, among other 
things, final regulations when issued and 
General Counsel precedent opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.


4.  After undertaking any development deemed 
appropriate in addition to that specified 
above, including reexamination if deemed 
necessary, the RO should review all the 
evidence and readjudicate the issue of 
whether the veteran is entitled to an initial 
rating greater than 10 percent for 
degenerative disc disease of the cervical 
spine in accordance with all applicable law 
and regulations.  The RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and Fenderson 
v. West, 12 Vet. App. 119 (1999), referable 
to initial grants of service connection and 
assignment of "staged" ratings.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified; however, the veteran is hereby notified 
that failure to report for a scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


